SMITH, J., (on rehearing). In the lengthy petition for rehearing which is filed in this case attention is called to several inaccuracies in the finding of fact made by the court below, which was adopted by us. There was certain confusion of facts in the briefs which we sought to avoid in the opinion, and for this purpose we copied into the opinion the somewhat lengthy finding made by the court below. Some of these inaccuracies to which attention is now called are unimporant, while attention to others was not called in the original briefs. But the motion for rehearing does challenge our approval of the chancellor’s finding that Wilson so far participated in the conspiracy as to become liable for its consequences upon the ground that if there was in fact a conspiracy to divert the assets of the bank to uses other than those of the bank, Wilson was neither aware of nor party to that purpose and that no competent testimony sustains the finding of the chancellor which we have approved. This insistence is made with such earnestness and apparent assurance that we are constrained to notice some of the statements contained in the petition for rehearing. Appellant’s argument assumes as true the very poiiit at issue, and that is that Wilson was no party to the scheme to divert the bank’s assets to uses other than its own by putting -again in circulation notes for ten thousand dollars which the bank had already paid and which it has since paid the second time. The chancellor made no finding, nor do we, that Wilson was a party to the various machinations of Talley and Felker which wrecked the bank except as to the ten thousand dollar item. Nor was it necessary to find that Wilson appreciated the extent to which Talley and Felker were misusing the funds of the bank. The question here involved is, Did Wilson know that they were about to misuse this ten thousand dollar note, and did he participate in that misuse? It seems clear to a majority of the court that- every one connected with this transaction realized that it was out of the ordinary and that it was one which could by no possibility result in profit to the bank. Felker testified that during the negotiations leading up to the transaction he spent several days at Wilson’s home, during which time the transaction was frequently discussed; and Lackey-, representing the trust company, also made a trip to Wilson’s home for the purpose of discussing the transaction with him. We think the inference fairly follows that Wilson knew what was about to be done. It is said in the petition for rehearing that Wilson did not send the note to the bank but that he sent it to Felker, the maker, and that he had not marked it paid before doing so. But on page 83 of appellant’s original brief in the statement of facts there contained the following admission appears: “Later on the bank, acting through some of its representatives, sold approximately eleven hundred calves off the Texas cattle ranch for eighteen thousand or twenty thousand dollars, and of the proceeds of that sale the sum of ten thousand dollars and accrued interest on two five thousand dollar notes was paid to the appellant, Mr. Wilson, and two notes so paid were marked ‘Paid’ on their face and surrendered by Mr. Wilson to the Bank of Bogers.” The testimony sustains this admission. It is also now insisted that Wilson did not endorse the note “without recourse” after having marked it paid. But it is not denied that this endorsement was made and by virtue thereof it was again put in circulation as the property of Talley and Felker when it had been previously paid by the bank, and by the transaction which again put it in circulation the bank assumed and became responsible for its payment again, and because of this transaction did later pay it the second time. As the payee in the note, Wilson alone had the right to endorse it, and no charge of forgery is contained anywhere in the briefs. Indeed, it is argued that it was a perfectly innocent thing for Wilson to have endorsed the note, if he did, as the bank would have been compelled to use other assets if it had not used the particular note. But there is the crux of the case. It is no excuse for Wilson to say that Talley and Felker were going to wreck the bank anyway. The question is, if Wilson did endorse this note for the purpose of putting it in circulation after it had been paid by the bank and after he had marked it paid, did he do so with knowledge of the fact that by this device Talley and Felker were about to divert to their own use the funds of the bank? If Wilson did this he became a joint tort-feasor, and, as such, liable to the extent of the damage done as a result of the wrongful act in which he participated. A number of questions of fact are discussed in the petition for rehearing, a review of which would greatly protract the opinion and practically require it to be rewritten ; but we dispose of them all by saying that in our opinion the finding of the chancellor that Talley and Felker had conspired to divert the assets of the bank and that the conspiracy was made effective by Wilson’s participation therein, is not clearly against the preponderance of the evidence, and, if this be true, it is unimportant to discuss the evidence in further detail.